UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10 /31/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Cash Advantage Fund SEMIANNUAL REPORT October 31, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Cash Advantage Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Cash Advantage Fund covers the six-month period ended October 31, 2011. During the reporting period, the fund’s Administrative Advantage shares produced an annualized yield of 0.03%, Participant Advantage shares produced an annualized yield of 0.00%, Institutional Advantage shares produced an annualized yield of 0.10% and Investor Advantage shares produced an annualized yield of 0.00%.Taking into account the effects of compounding, the fund’s Administrative Advantage shares, Participant Advantage shares, Institutional Advantage shares and Investor Advantage shares produced annualized effective yields 1 of 0.03%, 0.00%, 0.10% and 0.00%, respectively. 2 Yields of money market instruments hovered near historically low levels throughout the reporting period as short-term interest rates remained unchanged in a faltering U.S. economy. Mixed Economic Data Sparked Shifts in Market Sentiment Economic headwinds intensified in the weeks just prior to the start of the reporting period when energy prices surged higher amid unrest in the Middle East and devastating natural and nuclear disasters in Japan disrupted the global industrial supply chain. In addition, Greece appeared headed toward default on its sovereign debt, and a contentious debate about government spending, borrowing and taxes dominated headlines in the United States as the federal government approached the upper limits of its debt authorization. In this environment, and as it has since December 2008, the Federal Reserve Board (the “Fed”) maintained an aggressively accommodative monetary policy, keeping short-term interest rates within a historically low range between 0.00% and 0.25%. May saw mixed economic data.While industrial production picked up, the unemployment rate climbed from 9.0% to 9.1%.The U.S. housing market continued to deteriorate, posting declines in existing home sales and housing starts. The Fed ended its massive quantitative easing program in June after purchasing approximately $600 billion of U.S. Treasury securities, and investors were relieved when the program’s termination had relatively 2 little immediate impact on the financial markets. Meanwhile, energy prices moderated even as manufacturing activity increased.These positive developments were largely offset by declining consumer confidence, weakness in U.S. housing markets and sluggish job creation. In fact, the unemployment rate crept higher to 9.2% in June, and it later was announced that U.S. gross domestic product grew at a sluggish 1.3% annualized rate during the second quarter of 2011. July saw heightened turmoil in the financial markets as Greece moved closer to default, and an unprecedented default on U.S. government debt loomed as the U.S. Congress continued to engage in a rancorous debate about federal budget deficits. Some of these worries came to a head in early August, when Congress passed legislation raising the U.S. debt ceiling, and Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities.The rating on short-term government debt, including securities purchased by many money market funds, was unchanged. Later in the month, hurricanes, drought and wildfires inflicted additional damage on an already battered economy. September brought more turbulence in the financial markets when investors apparently believed that the U.S. economy was headed for recession. However, the data seemed to tell a somewhat different story, as the unemployment rate moderated to 9.0%, existing-home sales moved higher and evidence emerged that U.S. households had reduced their debt-service burdens to a level not seen since 1994. In spite of the data, investors remained fixated on the European sovereign debt crisis and the possibility that the region’s problems might spread to other parts of the world. Economic sentiment changed dramatically in October, when new releases of economic data suggested that the U.S. economy continued to show resilience and it appeared that European officials had finally agreed on measures to address the region’s debt crisis.At the same time, the U.S. industrial and manufacturing sectors continued to show improvement, and housing starts surged to their highest level in nearly 18 months. While these developments provided no guarantee that a return to recession had been avoided, they were enough to spark strong rebounds among investments that had been severely punished during the summer downturn. It later was announced that U.S. gross domestic product grew at an annualized rate of 2.0% during the third quarter. The Fund 3 LETTER TO SHAREHOLDERS (continued) Outlook Clouded by Macroeconomic Developments As has been the case for some time, yields of money market instruments remained near zero percent throughout the reporting period. Yield differences along the market’s maturity spectrum remained relatively narrow, so it continued to make little sense to incur the additional risks that longer-dated securities typically entail. Therefore, we maintained the fund’s weighted average maturity in a range that was slightly shorter than industry averages. Despite the glimmers of potential economic improvement late in the reporting period, the economic outlook remains cloudy. The Fed has signaled that it is prepared to keep short-term interest rates near historical lows “at least through mid-2013,” and we see little reason to believe that monetary policymakers have changed their minds. Therefore, we intend to maintain the fund’s focus on quality and liquidity. Patricia A. Larkin Senior Portfolio Manager November 15, 2011 New York, NY An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s yields for its Participant Advantage shares and Investor Advantage shares would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Cash Advantage Fund from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000 † $ .80 $ 1.16 $ 1.31 $ 1.36 Ending value (after expenses) $ 1,000.50 $ 1,000.20 $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000 † $ .81 $ 1.17 $ 1.32 $ 1.37 Ending value (after expenses) $ 1,024.33 $ 1,023.98 $ 1,023.83 $ 1,023.78 † Expenses are equal to the fund’s annualized expense ratio of .16% for Institutional Advantage, .23% for Administrative Advantage, .26% for Investor Advantage and .27% for Participant Advantage, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS October 31, 2011 (Unaudited) Principal Negotiable Bank Certificates of Deposit—33.5% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.33%, 1/4/12 500,000,000 500,000,000 Barclays Bank 0.65%—0.70%, 11/9/11—11/28/11 1,000,000,000 a 1,000,000,000 BNP Paribas (Yankee) 0.38%—0.44%, 11/7/11—12/8/11 350,000,000 350,000,000 Credit Industriel et Commercial (Yankee) 0.47%, 11/2/11 1,000,000,000 1,000,000,000 Credit Suisse (Yankee) 0.36%, 1/3/12 500,000,000 500,000,000 DZ Bank AG (London) 0.35%, 12/9/11 800,000,000 800,002,108 Fortis Bank SA/NV (Yankee) 0.38%, 12/8/11 100,000,000 100,000,000 Lloyds TSB Bank (London) 0.40%, 11/25/11 500,000,000 500,000,000 Natixis New York (Yankee) 0.47%, 11/9/11 500,000,000 500,000,000 Rabobank Nederland (Yankee) 0.37%, 5/29/12—5/31/12 300,000,000 299,991,241 Royal Bank of Scotland PLC (Yankee) 0.34%—0.38%, 11/3/11—12/9/11 1,000,000,000 1,000,000,000 Societe Generale (Yankee) 0.38%, 12/7/11 500,000,000 500,000,000 Total Negotiable Bank Certificates of Deposit (cost $7,049,993,349) Commercial Paper—13.4% Caisse Damort De La Dette Sociale 0.24%—0.30%, 11/10/11—11/25/11 688,000,000 687,914,090 Erste Abwicklungsanstalt 0.32%, 11/14/11 100,000,000 99,988,445 General Electric Co. 0.04%, 11/1/11 275,000,000 275,000,000 RBS Holdings USA 0.41%, 12/5/11 215,000,000 214,916,747 6 Principal Commercial Paper (continued) Amount ($) Value ($) Societe Generale N.A. Inc. 0.40%, 11/10/11 1,050,000,000 1,049,895,000 UBS Finance Delaware Inc. 0.03%, 11/1/11 200,000,000 200,000,000 Westpac Banking Corp. 0.30%, 11/15/11 111,000,000 b 110,987,050 Westpac Securities NZ Ltd. 0.28%—0.31%, 11/4/11—12/12/11 170,250,000 b 170,222,084 Total Commercial Paper (cost $2,808,923,416) Asset-Backed Commercial Paper—.7% Govco 0.32%, 11/8/11 48,000,000 b 47,997,013 Grampian Funding LLC 0.37%, 12/12/11 90,000,000 b 89,962,075 Total Asset-Backed Commercial Paper (cost $137,959,088) Time Deposits—10.9% Bank of Tokyo-Mitsubishi Ltd. (Grand Cayman) 0.06%, 11/1/11 500,000,000 500,000,000 DnB NOR Bank ASA (Grand Cayman) 0.06%, 11/1/11 508,000,000 508,000,000 KBC Bank (Grand Cayman) 0.06%, 11/1/11 527,000,000 527,000,000 Nordea Bank Finland (Grand Cayman) 0.04%, 11/1/11 250,000,000 250,000,000 Swedbank (ForeningsSparbanken AB) (Grand Cayman) 0.08%, 11/1/11 500,000,000 500,000,000 Total Time Deposits (cost $2,285,000,000) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal U.S. Government Agencies—6.2% Amount ($) Value ($) Federal Home Loan Bank 0.25%, 11/1/11 600,000,000 a 599,831,601 Federal Home Loan Mortgage Corp. 0.29%, 11/1/11 500,000,000 a,c 499,819,576 Federal National Mortgage Association 0.29%, 11/1/11 200,000,000 a,c 199,956,540 Total U.S. Government Agencies (cost $1,299,607,717) U.S. Treasury Bills—12.7% 0.00%—0.01%, 11/25/11—1/26/12 (cost $2,674,972,431) 2,675,000,000 U.S. Treasury Notes—3.3% 0.03%—0.05%, 1/3/12—4/2/12 (cost $704,035,254) 701,970,000 Repurchase Agreements—19.3% ABN AMRO Bank N.V. 0.11%, dated 10/31/11, due 11/1/11 in the amount of $1,400,004,278 (fully collateralized by $ 256,900,000 U.S. Treasury Bonds, 4.25%-4.38%, due 5/15/39-5/15/41, value $308,781,343, $685,700,000 U.S. Treasury Inflation Protected Securities, 0.50%-3%, due 7/15/12-2/15/41, value $869,571,917 and $243,642,900 U.S. Treasury Notes, 0.63%-3.63%, due 6/30/12-5/15/21, value $249,646,755) 1,400,000,000 1,400,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Barclays Capital, Inc. 0.09%, dated 10/31/11, due 11/1/11 in the amount of $152,000,380 (fully collateralized by $152,544,500 U.S. Treasury Notes, 1.75%-2.63%, due 10/31/18-11/15/20, value $155,040,068) 152,000,000 152,000,000 Deutsche Bank Securities Inc. 0.08%, dated 10/31/11, due 11/1/11 in the amount of $450,001,000 (fully collateralized by $30,278,500 U.S. Treasury Bonds, 6.63%, due 2/15/27, value $44,711,416 and $394,854,500 U.S. Treasury Notes, 1%-2.38%, due 10/31/16-6/30/18, value $414,288,632) 450,000,000 450,000,000 HSBC USA Inc. 0.08%-0.20%, dated 10/31/11, due 11/1/11 in the amount of $685,001,710 (fully collateralized by $51,034,604 Corporate Bonds, 0.47%-8.38%, due 11/15/11-10/15/27, value $51,772,199, $317,631,600 U.S. Treasury Notes, 1.50%-3.63%, due 5/15/13-7/31/18, value $332,064,343 and $748,967,000 U.S. Treasury Strips, due 11/15/11-8/15/41, value $315,643,500) 685,000,000 685,000,000 Merrill Lynch & Co. Inc. 0.08%, dated 10/31/11, due 11/1/11 in the amount of $965,002,144 (fully collateralized by $223,672,154 U.S. Treasury Bonds, 3.50%-4.63%, due 2/15/39-2/15/40, value $242,580,463, $672,949,996 U.S. Treasury Notes, 0.38%-3.63%, due 6/30/13-2/15/21, value $718,876,785 and $28,976,158 U.S. Treasury Strips, due 5/15/21, value $22,842,774) 965,000,000 965,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Repurchase Agreements (continued) Amount ($) Value ($) RBC Capital Markets 0.06%-0.205%, dated 10/31/11, due 11/1/11 in the amount of $400,001,472 (fully collateralized by $375,000 African Development Bank, 6.88%, due 10/15/15, value $445,858, $386,098,070 Corporate Bonds, 0%-4.90%, due 4/15/17-12/1/45, value $206,000,000, $77,550,000 Federal Home Loan Bank, 1.50%-2.25%, due 10/25/16-10/26/26, value $77,156,448, $12,105,000 Federal Home Loan Mortgage Corp., 1%-2%, due 10/26/16-12/27/19, value $12,059,512, $111,971,000 Federal National Mortgage Association, 0.50%-5.50%, due 7/25/14-10/1/41, value $112,304,784, $357,000 Financing Corp., 0%, due 11/2/11-9/26/18, value $330,178, $3,132,392 Government National Mortgage Association, 0%-24.57%, due 3/20/24-10/16/41, value $1,664,767 and $114,000 International Bank for Reconstruction and Development, 0%, due 2/15/15-2/15/16, value $108,080) 400,000,000 400,000,000 Total Repurchase Agreements (cost $4,052,000,000) Total Investments (cost $21,012,491,255) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2011, these securities amounted to $419,168,222 or 2.0% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 53.2 Finance 4.6 U.S. Government/Agencies 22.2 Asset-Backed/Banking .7 Repurchase Agreements 19.3 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $ 4,052,000,000)—Note 1(b) 21,012,491,255 21,012,491,255 Cash 200,630 Interest receivable 12,186,936 Prepaid expenses 181,592 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 3,132,598 Payable for shares of Beneficial Interest redeemed 521,898 Accrued expenses 183,982 Net Assets ($) Composition of Net Assets ($): Paid-in capital 21,021,615,311 Accumulated net realized gain (loss) on investments (393,376 ) Net Assets ($) Net Asset Value Per Share Institutional Advantage Shares Net Assets ($) 20,068,073,093 Shares Outstanding 20,068,460,474 Net Asset Value Per Share ($) Administrative Advantage Shares Net Assets ($) 700,078,633 Shares Outstanding 700,083,229 Net Asset Value Per Share ($) Investor Advantage Shares Net Assets ($) 14,959,828 Shares Outstanding 14,960,150 Net Asset Value Per Share ($) Participant Advantage Shares Net Assets ($) 238,110,381 Shares Outstanding 238,111,458 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended October 31, 2011 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 26,156,951 Distribution fees—Note 2(b) 827,430 Trustees’ fees and expenses—Note 2(c) 519,813 Custodian fees—Note 2(b) 438,614 Registration fees 90,038 Professional fees 53,846 Shareholder servicing costs—Note 2(b) 14,356 Prospectus expense 6,716 Miscellaneous 304,851 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (427,522 ) Less—reduction in fees due to earnings credits—Note 2(b) (7 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2011 Year Ended (Unaudited) April 30, 2011 Operations ($): Investment income—net 18,157,470 73,916,037 Net realized gain (loss) on investments (655,963 ) 262,587 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Advantage Shares (18,037,315
